Exhibit 10.24


BAKER HUGHES, A GE COMPANY
EXECUTIVE OFFICER SHORT TERM INCENTIVE COMPENSATION PLAN


1.
Purposes of the Plan

The purpose of the Baker Hughes, a GE company Executive Officer Short Term
Incentive Compensation Plan is to motivate and reward eligible Executive
Officers by making a portion of their cash compensation dependent on the
achievement of certain corporate, business unit and individual performance
goals. Certain awards under the Plan may be intended to qualify as
performance-based compensation deductible by the Company under the qualified
performance-based compensation exception to Section 162(m). The Plan shall
become effective on the Effective Date and shall remain in effect until it has
been terminated pursuant to Section 9(e).
2.
Definitions

(a)    Definitions. For purposes of the Plan, the following capitalized words
shall have the meanings set forth below:
“Affiliate” means any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company or General Electric Company.
“Award” means an award granted pursuant to the Plan, the payment of which shall
be contingent on the attainment of Performance Targets with respect to a
Performance Period, as determined by the Committee pursuant to Section 6(a).
“Base Salary” means the Participant’s annualized rate of base salary on the last
day of the Performance Period before (i) deductions for taxes or benefits and
(ii) deferrals of compensation pursuant to any Company or Affiliate-sponsored
plans.
“Board” means the Board of Directors of the Company, as constituted from time to
time.
“Cause” means:
(i)    If the Participant is a party to an employment agreement with the Company
or an Affiliate and such agreement provides for a definition of Cause, the
definition contained therein;
(ii)    If no such agreement exists, or if such agreement does not define Cause:
(1)    the Participant’s material failure to perform his or her employment
duties for the Company or an Affiliate (other than any such failure resulting
from incapacity due to physical or mental illness);





--------------------------------------------------------------------------------




(2)    the Participant’s willful engagement in dishonesty, illegal conduct or
gross misconduct, which is, in each case, materially injurious to the Company or
its Affiliates;
(3)    the Participant’s embezzlement, misappropriation or fraud, whether or not
related to the Participant’s employment with the Company or its Affiliates;
(4)    the Participant’s conviction of or plea of guilty or nolo contendere to a
crime that constitutes a felony (or state law equivalent) or a crime that
constitutes a misdemeanor involving moral turpitude, if such felony or other
crime is work-related, materially impairs the Participant’s ability to perform
services for the Company or its Affiliates or results in material harm to the
Company or its Affiliates; or
(5)    any other act or omission that constitutes Cause, as determined in the
reasonable, good faith discretion of the Committee.    
“Change in Control” means:
(i)    any person (as such term is used in Section 13(d) of the Exchange Act) or
persons acting together in a manner which would constitute such persons a
“group” for purposes of Section 13(d) of the Exchange Act acquires and
“beneficially owns” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, at least 50% of the total voting power represented by the
Company’s then-outstanding voting securities; provided, however, that for
purposes of this clause (i), the following acquisitions shall not constitute a
Change in Control: (1) any acquisition directly from the Company, (2) any
acquisition by the Company, General Electric Company or any of their Affiliates,
or (3) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its Affiliates;
(ii)    the consummation of a merger or consolidation of the Company with any
other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or
(iii)    there is consummated a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.


2

--------------------------------------------------------------------------------




Notwithstanding the foregoing, any direct or indirect spin-off, split-off or
similar transaction involving Company securities by any stockholder of the
Company to its stockholders, including pursuant to a Permitted Spin Transaction
(as defined in the Amended & Restated Operating Agreement of Newco LLC), shall
not constitute a Change in Control. With respect to an Award that is subject to
Section 409A and for which payment or settlement of the Award will accelerate
upon a Change in Control, no event set forth herein will constitute a Change in
Control for purposes of the Plan unless such event also constitutes a “change in
ownership,” “change in effective control,” or “change in the ownership of a
substantial portion of the Company’s assets” as defined under Section 409A.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, including any regulations or authoritative guidance promulgated thereunder
and successor provisions thereto.
“Committee” shall mean a committee of the Board acting in accordance with the
provisions of Section 3, designated by the Board to administer the Plan and
composed of members that are “outside directors” as defined in Section 162(m) of
the Code. For purposes of the Plan, reference to the Committee shall be deemed
to refer to any subcommittee, subcommittees, or other persons or groups of
persons to whom the Committee delegates authority pursuant to Section 3(d).
“Company” means Baker Hughes, a GE company, a Delaware corporation, and any
successor thereto.
“Disability” means the inability to perform any job for which the Participant is
reasonably suited by means of education, training or experience.
The disability of the Participant shall be determined by the Committee in good
faith after reasonable medical inquiry, including consultation with a licensed
physician as chosen by the Committee, and a fair evaluation of the Participant’s
ability to perform the Participant’s duties. Notwithstanding the previous two
sentences, with respect to an Award that is subject to Section 409A where the
payment or settlement of the Award will accelerate upon termination of
employment as a result of the Participant’s Disability, no such termination will
constitute a Disability for purposes of the Plan unless such event also
constitutes a “disability” as defined under Section 409A.
“Effective Date” means the business day immediately prior to the effective date
of the first registration statement that is filed by the Company and declared
effective pursuant to Section 12 of Exchange Act with respect to any class of
the Company’s equity securities.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, including any regulations or authoritative guidance promulgated
thereunder and successor provisions thereto.
“Executive Officers” means an individual who is an executive officer pursuant to
Rule 3b-7 under the Exchange Act.


3

--------------------------------------------------------------------------------




“Good Reason” means
(i)    If the Participant is a party to an employment agreement with the Company
or an Affiliate and such agreement provides for a definition of Good Reason, the
definition contained therein;
(ii)    If no such agreement exists, or if such agreement does not define Good
Reason, Good Reason means the occurrence of one or more of the following without
the Participant's express written consent, which circumstances are not remedied
by the Company within 30 days of its receipt of a written notice from the
Participant describing the applicable circumstances (which notice must be
provided by the Participant within 90 days of the Participant's knowledge of the
applicable circumstances):
(1)    any material, adverse change in the Participant's duties,
responsibilities, authority, title, status or reporting structure; provided,
however, that any reduction in authorities, duties or responsibilities resulting
merely from a Change in Control of the Company and its existence as a subsidiary
or division of another entity shall not be sufficient to constitute Good Reason;
(2)    a material reduction in the Participant's base salary; or
(3)    a geographical relocation of the Participant's principal office location
by more than 50 miles.
“Maximum Award” means as to any Participant for any Plan Year, $10,000,000. The
Maximum Award limit shall be pro-rated for any Award payable with respect to a
Performance Period that is shorter than one year.
“Participant” means those Executive Officers of the Company or its Subsidiaries
(excluding employees participating for the Plan Year in any other short-term
incentive plan of the Company or an Affiliate) who are selected by the Committee
to receive an Award for the Plan Year.
“Performance Criteria” means the performance criteria upon which the Performance
Targets for a particular Performance Period are based. In the case of Awards
intended to meet the requirements for qualified performance-based compensation
under Section 162(m), the Performance Criteria may include, either individually,
alternatively or in any combination, applied to either the company as a whole or
to a business unit or related company, and measured either annually or
cumulatively over a period of years, on an absolute basis or relative to a
pre-established target, to a previous year’s results or to a designated
comparison group, in each case as specified by the Committee for the Award: net
earnings; earnings per share; net income (before or after taxes); stock price
(including growth measures and total shareholder return); return measures
(including return on net capital employed, return on assets, return on equity,
or sales return); earnings before or after interest, taxes,


4

--------------------------------------------------------------------------------




depreciation and/or amortization; dividend payments; gross revenues; gross
margins; expense targets; cash flow return on investments, which equals net cash
flows divided by owner’s equity; internal rate of return or increase in net
present value; working capital targets relating to inventory or accounts
receivable; planning accuracy (as measured by comparing planned results to
actual results); net sales growth; net operating profit; cash flow (including
operating cash flow and free cash flow); and operating margin, subject to
adjustment by the Committee to remove the effect of charges for restructurings,
discontinued operations and all items of gain, loss or expense determined to be
unusual in nature or infrequent in occurrence, related to the disposal of a
segment or a business, or related to a change in accounting principle or
otherwise.
With respect to Awards that are not intended to constitute qualified
performance-based compensation under Section 162(m), the Committee may establish
Performance Targets based on any Performance Criteria it deems appropriate.
Performance Criteria may relate to the performance of the Company as a whole, a
business unit, division, department, individual or any combination of these and
may be applied on an absolute basis and/or relative to one or more peer group
companies or indices, or any combination thereof, as the Committee shall
determine.
“Performance Targets” means the goals selected by the Committee, in its
discretion, to be applicable to a Participant for any Performance Period.
Performance Targets shall be based upon one or more Performance Criteria.
Performance Targets may include a threshold level of performance below which no
Award will be paid and levels of performance at which specified percentages of
the Target Award will be paid and may also include a maximum level of
performance above which no additional Award amount will be paid.
“Performance Period” means the period established by the Committee over which
Performance Targets are measured, which, unless otherwise indicated by the
Committee, shall be the Plan Year.
“Plan” means the Baker Hughes, a GE company Executive Officer Short Term
Incentive Compensation Plan, as amended from time to time.
“Plan Year” means the Company’s fiscal year.
“Pro-rated Award” means an amount equal to the Award otherwise payable to the
Participant for a Performance Period in which the Participant was actively
employed by the Company or an Affiliate for only a portion thereof, multiplied
by a fraction, the numerator of which is the number of days the Participant was
actively employed by the Company or an Affiliate during the Performance Period
and the denominator of which is the number of days in the Performance Period.
“Section 162(m)” means Section 162(m) of the Code.


5

--------------------------------------------------------------------------------




“Section 162(m) Determination Date” means the earlier of: (i) the 90th day of
the Performance Period; or (ii) the date on which 25% of the Performance Period
has elapsed. The Determination Date shall be a date on which the outcomes of the
Performance Targets are substantially uncertain.
“Section 409A” means Section 409A of the Code.
“Subsidiary” means (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.
“Target Award” means the target award payable under the Plan to a Participant
for a particular Performance Period, expressed as a percentage of the
Participant’s Base Salary. In special circumstances, the target award may be
expressed as a fixed amount of cash.
(b)    Rules of Construction. The masculine pronoun shall be deemed to include
the feminine pronoun, and the singular form of a word shall be deemed to include
the plural form, unless the context requires otherwise. Unless the text
indicates otherwise, references to sections are to sections of the Plan.
3.
Administration

(a)    Committee. The Plan shall be administered by the Committee, which, in
addition to the other express powers conferred on the Committee by the Plan,
shall have full power and authority, subject to applicable Law and to the
express provisions hereof, to: (i) select Participants; (ii) grant Awards in
accordance with the Plan; (iii) determine the terms and conditions of each
Award, including, without limitation, Performance Periods, Performance Targets,
and the effect or occurrence, if any, of termination of employment or leave of
absence with the Company or any of its Affiliates or a Change in Control of the
Company; (iv) subject to Sections 5(b), 6(a) and 9(e), amend the terms and
conditions of an Award after the granting thereof; (v) make factual
determinations in connection with the administration or interpretation of the
Plan; (vi) adopt, prescribe, establish, amend, waive and rescind administrative
regulations, rules and procedures relating to the Plan; (vii) employ such legal
counsel, independent auditors and consultants as it deems desirable for the
administration of the Plan and to rely upon any advice, opinion or computation
received therefrom; (viii) vary the terms of Awards to take into account tax
laws (or changes thereto) and other regulatory requirements or to procure
favorable tax treatment for Participants; (ix) correct any defects, supply any
omission or reconcile any inconsistency in the Plan; and (x) make all other
determinations and take any other action desirable or necessary to interpret,
construe or implement properly the provisions of the Plan.
(b)    Plan Construction and Interpretation. The Committee shall have full power
and authority, subject to the express provisions hereof, to construe and
interpret the Plan and any document delivered under the Plan.
(c)    Determinations of Committee Final and Binding. All determinations by the
Committee in carrying out and administering the Plan and in construing and
interpreting the Plan


6

--------------------------------------------------------------------------------




shall be made in the Committee’s sole discretion and shall be final, binding and
conclusive for all purposes and upon all persons interested herein.
(d)    Delegation of Authority. To the extent not prohibited by applicable laws,
rules and regulations, the Committee may, from time to time, delegate some or
all of its authority under the Plan to a subcommittee or subcommittees thereof
or other persons or groups of persons as it deems necessary, appropriate or
advisable under such conditions or limitations as it may set at the time of such
delegation or thereafter; provided, however, that the Committee may not delegate
its authority, except to a subcommittee thereof, to make Awards to individuals
whose compensation for such fiscal year may be subject to the limit on
deductible compensation pursuant to Section 162(m). Notwithstanding the
foregoing, no person to whom authority has been delegated pursuant to this
Section 3(d) shall make any Award to himself or herself or to any other person
to whom authority to make Awards has been so delegated.
(e)    Liability of Committee and its Delegates. Subject to applicable laws,
rules and regulations: (i) no member of the Board or Committee (or its delegates
pursuant to Section 3(d)) shall be liable for any good faith action, omission or
determination made in connection with the operation, administration or
interpretation of the Plan and (ii) the members of the Board or the Committee
(and its delegates) shall be entitled to indemnification and reimbursement in
accordance with applicable law in the manner provided in the Company’s by-laws
and any indemnification agreements as they may be amended from time to time. In
the performance of its responsibilities with respect to the Plan, the Committee
shall be entitled to rely upon information and/or advice furnished by the
Company’s officers or employees, the Company’s accountants, the Company’s
counsel and any other party the Committee deems necessary, and no member of the
Committee shall be liable for any action taken or not taken in reliance upon any
such information and/or advice.
(f)    Action by the Board. Anything in the Plan to the contrary
notwithstanding, subject to applicable laws, rules and regulations, any
authority or responsibility that, under the terms of the Plan, may be exercised
by the Committee may alternatively be exercised by the Board.
4.
Eligibility and Participation

(a)    Eligibility. The individuals entitled to participate in the Plan shall be
those Executive Officers of the Company or its Subsidiaries (excluding employees
participating for the Plan Year in any other short-term incentive plan of the
Company) who are selected by the Committee to receive an Award for the Plan
Year.
(b)    Participation. The Committee, in its discretion, shall select the persons
who shall be Participants for the Performance Period. In the case of Awards
intended to meet the requirements for qualified performance-based compensation
under Section 162(m), such selection shall be made no later than the Section
162(m) Determination Date. Only eligible individuals who are designated by the
Committee to participate in the Plan with respect to a particular Performance
Period may participate in the Plan for that Performance Period. An individual
who is designated as a Participant for a given Performance Period is not
guaranteed or assured of being selected for participation in any subsequent
Performance Period.


7

--------------------------------------------------------------------------------




(c)    New Hires; Newly Eligible Participants. A newly hired or newly eligible
Participant will be eligible to receive a Pro-rated Award. The amount of any
Award paid to such Participant shall not exceed that proportionate amount of the
Maximum Award set forth in the definition of “Maximum Award”.
(d)    Leaves of Absence. If a Participant is on a leave of absence for a
portion of a Performance Period, the Participant will be eligible to receive a
Pro-rated Award reflecting participation for the period during which he or she
was actively employed and not any period when he or she was on leave.
5.
Terms of Awards

(a)    Determination of Target Awards. Prior to, or reasonably promptly
following the commencement of each Performance Period, the Committee, in its
sole discretion, shall establish the Target Award for each Participant, the
payment of which shall be conditioned on the achievement of the Performance
Targets for the Performance Period. In the case of Awards intended to meet the
requirements for qualified performance-based compensation under Section 162(m),
such determination shall be made no later than the Section 162(m) Determination
Date.
(b)    Determination of Performance Targets and Performance Formula. Prior to,
or reasonably promptly following the commencement of, each Performance Period,
the Committee, in its sole discretion, shall establish the Performance Targets
for the Performance Period and shall prescribe a formula for determining the
percentage of the Target Award which may be payable based upon the level of
attainment of the Performance Targets for the Performance Period. The
Performance Targets shall be based on one or more Performance Criteria, each of
which may carry a different weight, and which may differ from Participant to
Participant. In the case of Awards intended to meet the requirements for
qualified performance-based compensation under Section 162(m), all such actions
shall be completed by no later than the Section 162(m) Determination Date, and
the Performance Targets shall be determined in accordance with generally
accepted accounting principles (subject to adjustments and modifications for
specified types of events or circumstances approved by the Committee in advance,
provided that no such adjustment shall be made if the effect would be to cause
such Awards to fail to qualify as qualified performance-based compensation under
Section 162(m)).
6.
Payment of Awards

(a)    Determination of Awards; Certification.
(i)    Following the completion of each Performance Period, the Committee shall
determine the extent to which the Performance Targets have been achieved or
exceeded. If the minimum Performance Targets established by the Committee are
not achieved, no payment will be made.
(ii)    To the extent that the Performance Targets are achieved, the Committee
shall determine, and in the case of Awards intended to meet the requirements for
qualified performance-based compensation under Section 162(m) shall certify in
writing, the extent


8

--------------------------------------------------------------------------------




to which the Performance Targets applicable to each Participant have been
achieved and shall then determine the amount of each Participant’s Award.
(iii)    In determining the amount of each Award, the Committee may reduce or
eliminate the amount of an Award by applying negative discretion if, in its sole
discretion, such reduction or elimination is appropriate. In the case of Awards
other than Awards intended to meet the requirements for qualified
performance-based compensation under Section 162(m), the Committee may also
exercise its discretion to increase the amount of an Award to the extent that it
believes that circumstances so warrant.
(iv)    In no event shall the amount of an Award for any Plan Year exceed the
Maximum Award.
(b)    Form and Timing of Payment. Except as otherwise provided herein, as soon
as practicable following the Committee’s certification pursuant to Section 6(a)
for the applicable Performance Period, each Participant shall receive a cash
lump sum payment of his or her Award, less required withholdings. In no event
shall such payment be made later than the March 15 that immediately follows the
Performance Period.
(c)    Deferral of Awards. The Committee, in its sole discretion, may permit a
Participant to defer the payment of an Award that would otherwise be paid under
the Plan. Any deferral election shall be subject to such rules and procedures as
shall be determined by the Committee in its sole discretion.
7.
Termination of Employment

(a)    Employment Requirement. Except as otherwise provided in Section 7(b) and
subject to a Participant’s employment agreement with the Company or an
Affiliate, if a Participant’s employment terminates for any reason prior to the
date that Awards are paid, all of the Participant’s rights to an Award for the
Performance Period shall be forfeited. However, the Committee, in its sole
discretion, may pay a Pro-rated Award, subject to the Committee’s certification
that the Performance Targets for the Performance Period have been met. Such
Pro-rated Award will be paid at the same time and in the same manner as Awards
are paid to other Participants. Notwithstanding the foregoing, if a
Participant’s employment is terminated for Cause, the Participant shall in all
cases forfeit any Award not already paid.
(b)    Termination of Employment Due to Death or Disability. Unless a
Participant’s employment agreement with the Company or an Affiliate states
otherwise, if a Participant’s employment is terminated by reason of his or her
death or Disability during a Performance Period or following a Performance
Period but before the date that Awards are paid, the Participant or his or her
beneficiary will be paid his or her Target Award (in the case of termination
during a Performance Period) or the Award that would otherwise be payable if the
Participant remained employed through the date that Awards are paid (in the case
of termination following a Performance Period but before Awards were paid). In
the case of a Participant’s Disability, the employment termination shall be
deemed to have occurred on the date that the Committee determines that the
Participant is Disabled. Payment of such Target Award or Award, as applicable,
will be


9

--------------------------------------------------------------------------------




made within sixty (60) days following the employment termination (in the case of
termination during a Performance Period) or at the same time and in the same
manner as Awards are paid to other Participants (in the case of termination
following a Performance Period but before Awards were paid).
(c)    Termination Without Cause, for Good Reason. Unless a Participant’s
employment agreement with the Company or an Affiliate states otherwise, if a
Participant’s employment is terminated without Cause (other than due to death or
Disability) or for Good Reason during a Performance Period or following a
Performance Period but before the date that Awards are paid, the Participant
will be paid a Pro-rated Award (in the case of termination during a Performance
Period) or the Award that would otherwise be payable if the Participant remained
employed through the date that Awards are paid (in the case of termination
following a Performance Period but before Awards were paid). Payment of such
Pro-rated Award or Award, as applicable, will be made at the same time and in
the same manner as Awards are paid to other Participants.
8.
Change in Control

Unless a Participant’s employment agreement with the Company or an Affiliate
states otherwise, if a Participant’s employment is terminated without Cause or
for Good Reason during the 12-month period following a Change in Control, the
Participant will receive an amount equal to his or her Target Award for the year
of termination multiplied by a fraction, the numerator of which equals the
number of days that have elapsed since the beginning of the Performance Period
through and including the date of termination and the denominator of which
equals the number of days in the Performance Period. Amounts paid pursuant to
this Section 8 will be paid within sixty (60) days following the employment
termination.
9.
General Provisions

(a)    Compliance with Legal Requirements. The Plan and the granting of Awards
shall be subject to all applicable federal and state laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required.
(b)    Tax Withholding. The Company or an Affiliate, as appropriate, shall have
the right to deduct from all payments made to a Participant any applicable taxes
required or permitted to be withheld (up to the maximum statutory tax rate in
the relevant jurisdiction) with respect to such payments.
(c)    Non-Transferability. A Participant’s rights and interests under the Plan,
including any Award previously made to such Participant or any amounts payable
under the Plan may not be assigned, pledged, or transferred, except, in the
event of the Participant’s death, to a designated beneficiary in accordance with
the Plan, or in the absence of such designation, by will or the laws of descent
or distribution or pursuant to a domestic relations order.
(d)    No Right to Awards or Employment. No person shall have any claim or right
to receive Awards under the Plan. Neither the Plan, the grant of Awards under
the Plan nor any action taken or omitted to be taken under the Plan shall be
deemed to create or confer on any person


10

--------------------------------------------------------------------------------




any right to be retained in the employ of the Company or any of its Affiliates,
or to interfere with or to limit in any way the right of the Company or any of
its Affiliates to terminate the employment of such person at any time. No Award
shall constitute salary, recurrent compensation or contractual compensation for
the year of grant, any later year or any other period of time. Payments received
by a Participant under any Award made pursuant to the Plan shall not be included
in, nor have any effect on, the determination of employment‑related rights or
benefits under any other employee benefit plan or similar arrangement provided
by the Company and its Affiliates, unless otherwise specifically provided for
under the terms of such plan or arrangement or by the Committee.
(e)    Amendment or Termination of the Plan. The Board or the Committee may, at
any time, amend, suspend or terminate the Plan in whole or in part, provided
that no amendment that requires stockholder approval in order for the Plan to
continue to comply with Section 162(m) shall be effective unless approved by the
requisite vote of the stockholders of the Company. Notwithstanding the
foregoing, no amendment shall adversely affect the rights of any Participant to
Awards allocated prior to such amendment.
(f)    Unfunded Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind or a fiduciary relationship between the Company and any Participant,
beneficiary or legal representative or any other person. To the extent that a
person acquires a right to receive payments under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.
(g)    Section 162(m). Unless otherwise determined by the Committee, or
expressly provided herein, in the case of Awards intended to meet the
requirements for qualified performance-based compensation under Section 162(m)
the provisions of this Plan shall be administered and interpreted in accordance
with Section 162(m) to ensure the maximum deductibility by the Company of the
payment of such Awards.
(h)    Section 409A. It is intended that, except for payments which a
Participant has elected to defer pursuant to Section 6(c), payments under the
Plan qualify as short-term deferrals exempt from the requirements of Section
409A. In the event that any Award does not qualify for treatment as an exempt
short-term deferral, it is intended that such amount will be paid in a manner
that satisfies the requirements of Section 409A. The Plan shall be interpreted
and construed accordingly.
(i)    Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding upon any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
(j)    Headings. The headings of Sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.


11

--------------------------------------------------------------------------------




(k)    Clawback. Notwithstanding anything in the Plan to the contrary, all
Awards granted under the Plan and any payments made pursuant to the Plan shall
be subject to clawback or recoupment as permitted or mandated by applicable law,
rules, regulations or any Company policy as enacted, adopted or modified from
time to time.
(l)    Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
(m)    Governing Law. The Plan shall be construed, administered and enforced in
accordance with the laws of Delaware without regard to conflicts of law.






12